Citation Nr: 9912834	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-06 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left knee condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran had verified active service from July 1975 to 
December 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision from the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to an 
increased evaluation for a left knee condition.

The Board notes that by a rating decision dated in January 
1997, the RO denied the veteran's claim of entitlement to 
service connection for a right knee condition, claimed as 
secondary to his service-connected left knee condition.  The 
RO properly notified the veteran of that determination.  The 
veteran filed a notice of disagreement dated in December 1997 
and a statement of the case was issued in July 1998.  As he 
has not perfected a substantive appeal, that issue is not 
before the Board for consideration.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).



FINDING OF FACT

Upon VA examination dated in July 1996, tenderness medially 
and laterally along the joint lines was noted as mild; a 
finding of no effusion was noted; crepitation on range of 
motion was noted as mild; and the examiner noted no lateral 
collateral, medial collateral, or cruciate ligament laxity 
was observed.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left knee condition have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected left knee condition, which is currently 
evaluated as 10 percent disabling.  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

In the interest of clarity, the Board will initially review 
the factual background of this case.  The relevant law and VA 
regulations will ten be discussed.  Finally, the Board will 
analyze the veteran's claim and render a decision.

Factual Background

The Board will first review the veteran's relevant medical 
history. 38 C.F.R. §§ 4.1, 4.41 (1996); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  Although the Board recognizes that, 
in evaluating a given disability, the disability must be 
reviewed in relation to its entire history, the present level 
of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a May 1981 rating decision, the RO granted service 
connection for the left knee, status post-operative medial 
meniscus, evaluated as zero percent disabling.

On VA examination dated in August 1981, the veteran 
complained of aching and occasional swelling aggravated by 
cold, damp weather.  The veteran also reported difficulty 
walking during cold weather because his left knee would 
become numb.  The examiner noted no abnormality of extension 
range; flexion was noted as 130 degrees plus.  Quadriceps 
power on the left was noted as good.  The examiner noted a 
healed and faded anteromedial scar.  Some thickening of soft 
tissue along the joint, both anterolateral and anteromedial, 
and some posteriorly was noted.  The examiner further noted 
manipulation of the patella apparently caused no problem, 
pain, or discomfort.  A diagnosis of left knee injury, 
multiple episodes, status postoperative medial meniscectomy 
with residual scar and synovitis, chronic, with acute 
episodes, was noted.

A VA x-ray report dated in August 1981 reflects slight 
narrowing of the medial joint compartment on the standing 
view with a minimal laterad displacement of the tibia on the 
femur.  The relationship of the femur to the patella was 
noted as normal.  An impression of medial joint compartment 
narrowing was noted.

In a September 1981 rating decision, the RO increased the 
veteran's disability evaluation to 10 percent.

Upon VA examination dated in July 1982, the examiner noted 
the veteran's gait and posture as normal.  Knee motion was 
noted as intact.  On flexion and extension, a slight crepitus 
of the knee, a 1/5, was noted.  The examiner noted a slight 
ligamentous relaxation, a drawer sign, of 1/5.  Rotatory 
tests showed no rotatory instability.  A medial scar 4 inches 
in extent, not unusually tender and not disfiguring, was 
noted as quite evident.  Diagnoses of status postoperative 
medial meniscectomy; slight ligamentous relaxation due to 
medial meniscectomy; persisting quadriceps weakness; and a 
left knee scar were noted.  

Private medical records dated from January 1995 to April 1996 
reflect relevant complaints of pain and swelling in the left 
knee.  In January 1995, the veteran reported the left knee 
had recently felt weak and also reported increased grinding 
in the joint.  Range of motion was noted as full extension to 
zero degrees and flexion to 145 degrees.  It was also noted 
the patellae tracked well with minimal subpatellar 
crepitation.  An impression of left knee early post-traumatic 
arthritis was noted.  The veteran was treated with 
medication.  Upon follow-up examination, the veteran was 
noted as asymptomatic.  April 1996 clinical records reflect 
the veteran complained of occasional aching discomfort in his 
left knee which was poorly localized.  It was noted that if 
the veteran wore a light brace on his knee while working, he 
seemed to do well.  Left knee flexion to 140 degrees and 
extension to +2 degrees was noted.  The anteromedial scar was 
noted as slightly tender in its midportion, although no 
medial joint line tenderness was observed.  Some 
anterolateral joint line tenderness was noted.  A slight 
decrease in sensation laterally was also noted.  Mild 
subpatellar crepitation on range of motion of the left knee 
was noted.  The collateral and cruciate ligaments were noted 
as intact to stress.  The left knee was noted as stable 
except for a trace positive Lachman's.  McMurray's test was 
noted as negative.  The examiner noted x-ray reports of the 
left knee showed a slight increase in the osteophytic changes 
along the peripheral aspect of the lateral tibial plateau and 
lateral femur as well as some very slight narrowing of the 
medial compartment, all consistent with early post-traumatic 
arthritis.  The veteran's symptoms were noted as quite 
tolerable and not requiring any aggressive treatment at that 
time.   

Upon VA examination dated in July 1996, the veteran 
complained of pain on a daily basis in the left knee 
exacerbated by standing.  The veteran reported occasional 
swelling as well as crepitation.  The veteran also reported 
difficulty with stairs and near collapsing of the knee.  No 
history of locking was noted.  The veteran further reported 
that after five hours of standing at work, his knee became 
quite symptomatic.  The examiner noted a well-healed surgical 
scar in the medial aspect of the joint consistent with 
arthrotomy.  Mild tenderness medially and laterally along the 
joint lines was noted.  The examiner noted a finding of no 
effusion.  Range of motion in the left knee was noted as 0 to 
140 degrees.  The examiner noted no lateral collateral, 
medial collateral, or cruciate ligament laxity was observed 
at that time.  Mild crepitation was noted on range of motion.  
The McMurray's maneuver was noted as normal and quadriceps 
muscles were noted as equal.  The examiner further noted that 
a x-ray report revealed degenerative joint disease with 
medial joint space narrowing involving the left knee.  Some 
osteophytic buildup was also noted.  A relevant diagnosis of 
degenerative joint disease of the left knee, status post-
medial meniscectomy by arthrotomy, was noted.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § 3.321, Part 4 (1998).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. § § 4.1 and 4.2 
(1998) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1998).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

Impairment of the knee manifested by slight recurrent 
subluxation or lateral instability is evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Moderate recurrent subluxation or lateral instability 
is evaluated as 20 percent disabling.  Severe recurrent 
subluxation or lateral instability is evaluated as 30 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The words "mild", "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. § 4.6 (1998).  It should also be noted that 
use of terminology such as "mild" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue. All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (1998).

38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998) applies to 
traumatic arthritis and provides that such is evaluated based 
upon limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998).  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
In the absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  A 10 percent evaluation 
is warranted for flexion limited to 45 degrees.  A 30 percent 
evaluation may be assigned where flexion is limited to 15 
degrees.  Pursuant to Diagnostic Code 5261, a zero percent 
evaluation is warranted where extension of the leg is limited 
to five degrees.  A 10 percent evaluation may be assigned 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where 
extension is limited to 20 degrees.  Where extension is 
limited to 30 degrees, a 40 percent evaluation may be 
assigned.  Finally, a 50 percent evaluation is warranted 
where extension is limited to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (1998).

It is the responsibility of the Board to weigh the evidence.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1998).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

The veteran contends his left knee condition has worsened, 
thus warranting an increased disability evaluation.  He is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The schedular criteria have 
been discussed above.

Private clinical records dated in April 1996 reflect the left 
knee was noted as stable except for a trace positive 
Lachman's on that side.  Additionally, subpatellar 
crepitation on range of motion was noted as mild.  The 
collateral and cruciate ligaments were noted as intact to 
stress.  Osteophytic changes along the peripheral aspect of 
the lateral tibial plateau and lateral femur was noted as 
slight, and narrowing of the medial compartment was also 
noted as very slight.  On VA examination dated in July 1996, 
tenderness medially and laterally along the joint lines was 
noted as mild and a finding of no effusion was noted.  
Crepitation on range of motion was noted as mild.  McMurray's 
maneuver was noted as normal, and the examiner noted no 
lateral collateral, medial collateral, or cruciate ligament 
laxity was observed.  This medical evidence, taken as a 
whole, points to a mild left knee disability.. As noted 
above, use of the word "mild" by physicians in describing 
the service-connected disability is not dispositive; however, 
the Board is struck by the consistence of the medical 
evidence in this regard.   Board finds the record does not 
include competent medical evidence of moderate or severe 
recurrent subluxation or lateral instability, and the veteran 
has not pointed to such evidence.  Thus, an increased 
evaluation pursuant to Diagnostic Code 5257 is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change 
in a Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

A review of the competent medical evidence in the present 
record, particularly the most contemporary medical evaluation 
reports, reflects that the veteran does not demonstrate any 
limitation of motion in the left knee.  Thus, application of 
Diagnostic Codes 5260 and 5261 is not warranted.  Nor is 
there any evidence of left knee ankylosis.  However, the 
record does include diagnostic testing indicative of left 
knee arthritis and the veteran has complained of crepitation, 
pain, and swelling.  

With regard to the above, the Board references VAOPGCPREC 23-
97 (O.C.G. Prec. 23-97).  In that opinion, the General 
Counsel stated that when a knee disorder is rated under 
Diagnostic Code 5257, and a veteran also has limitation of 
knee motion which at least meets the criteria for a zero 
percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, General 
Counsel stated that if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or 5261, there is no additional disability for which a 
separate rating for arthritis may be assigned.  In this 
instance, the medical evidence reflects a normal range of 
motion in the left knee.  Therefore, the veteran does not 
meet the criteria for a zero percent rating under either 
Diagnostic Code 5260 or 5261, and a separate rating for 
arthritis may not be assigned.  

Furthermore, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court"), in Deluca v. Brown, 8 Vet. App. 202 (1995), 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  The Court has, however, held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  In this case, the veteran's 
10 percent disability evaluation is assigned pursuant to 
Diagnostic Code 5257, a code not predicated upon limitation 
of motion.  Additionally, private medical records dated in 
April 1996 reflect the veteran's symptoms as quite tolerable 
and not requiring any aggressive treatment at that time.  
Upon VA examination dated in July 1996, mild tenderness 
medially and laterally along the joint lines was noted, and 
mild crepitation upon range of motion was noted.  Thus, the 
veteran manifests no additional functional disability due to 
pain on use to warrant an evaluation higher than the assigned 
10 percent.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  The Board emphasizes 
that the evidence in this case is not so evenly balanced as 
to require application of the provisions of 38 U.S.C.A. 
§ 5107(b); rather, the preponderance of the evidence is 
against the veteran's claim.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257,5260, 5261.

In summary, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left knee condition is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

